EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, last line: After "R3 and R5", insert --, provide stimulation to both the left ventricle and interventricular septum"--.
Claim 25 is changed to depend from claim 1.
Claim 28, last line: After "R3 and R5", insert --, provide stimulation to both the left ventricle and interventricular septum"--.
Examination Note
The above changes to claims 1 and 28 are made to address a grammatical error in the phrase "the respective receivers nearest to the apex of the heart, R1 and R2, provide electronic stimulation...prior to time t3 when the receivers farther from the apex, R3 and R5."  The change adds a missing verb to the last clause for R3 and R5 ("provide" stimulation), and mirrors limitations already recited earlier in the claim.  Regarding claim 25, it appears Applicant intended to amend the dependency from claim 14 to claim 1, similar to other claims 15, 20, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792